DETAILED ACTION

Status of Claims
Amendment filed December 27, 2021 is acknowledged.   
Claims 7 and 18-20 have been cancelled by the applicant.
Claims 1-6, 8-17, and 21-24 are pending. 
Claims 1, 3-5, 8, and 12 have been amended.    
Claims 1-6, 8-17, and 21-24 are examined below.
Claims 1-6, 8-17, and 21-24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 27, 2021 was filed after the mailing date of the non-final rejection on September 28, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the “one or more zero-ohm resistors [which] electrically bridge … embedded capacitors” (claim 12) in addition to a “conductive material” (claim 14), 
the “one or more zero-ohm resistors [which] electrically bridge … embedded capacitors” (claim 12) in addition to a cut through the conductive material (claims 15-16), 
the “one or more zero-ohm resistors [which] electrically bridge … embedded capacitors” (claim 12) in addition to the conductive material being a portion of a metal layer on a package substrate (claim 17),
conductive pathways extending through the dielectric material (claims 1 and 8)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Parent claim 12 now includes “one or more zero-ohm resistors electrically bridge selected ones of the plurality of embedded capacitors to the main capacitor, and the zero-ohm resistors are surface-mounted discrete components or wirebonded components on the face of the package substrate.”  Dependent claim 14 includes “a conductive material at the face of the package substrate.”  Nowhere in the disclosure is described zero-ohm resistors used in conjunction with additional conductive material on the face of the package substrate.  
Dependent claim 15 includes “the arrangement of electrical connections further includes a cut through the conductive material.”  Nowhere in the disclosure is there any mention of zero-resistors experiencing a cut, nor a zero-ohm resistor used in conjunction with a conductive material which in turn experiences a cut.
Dependent claim 16 includes “the cut extends into a dielectric material of the package substrate.”  Nowhere in the disclosure is there any mention of zero-resistors experiencing a cut, nor a zero-ohm resistor used in conjunction with a conductive material which in turn experiences a cut.
Dependent claim 17 includes “the conductive material is a portion of a metal layer of the package substrate.”  Nowhere in the disclosure is described zero-ohm resistors used in conjunction with a portion of a metal layer of the package substrate.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the first metal region" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, “the first metal region” will be given no patentable weight.
Claim 22 recites the limitation "the second metal region" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the second metal region” will be given no patentable weight.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US Pub. No. 2020/0135667; hereinafter “Lin”).

Regarding claim 12, Lin teaches an IC package, comprising:
a package substrate (104; shown but not labelled in Figure 1; explicitly depicted in Figure 3L) including:
a dielectric material (106) between a face and an opposing face;
conductive pathways (V1, V2, V3, M1, M2, M3) extending through the dielectric material;
conductive contacts (V1 or M3) at the face;
a main capacitor (Figure 1: 110 and Figure 2A: 22A; paragraph 23); and
a plurality of embedded capacitors (24B, 24C) directly connected to the face of the package substrate, wherein;
one or more zero-ohm resistors (101, P, 105, F; Figure 2A) electrically bridge selected ones of the plurality of embedded capacitors to the main capacitor, and
the zero-ohm resistors are surface-mounted discrete components or wirebonded components on the face of the package substrate (101 and 105); and
an IC die (102) coupled to the conductive contacts at the face of the package substrate.

Regarding claim 13, Lin teaches an arrangement of electrical connections between individual ones of the embedded capacitors such that some, but not all, of the embedded capacitors are connected in parallel (Figure 2B; paragraphs 23 and 24).

Regarding claim 14, Lin teaches the arrangement of electrical connections includes a conductive material at the face of the package substrate (101 and 105), and the conductive material contacts some, but not all, of the embedded capacitors (Figure 2B: paragraphs 23 and 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Doyle et al. of record (US 8,519,510; hereinafter “Doyle”) and La Fleur et al. (US 5,903,041; hereinafter “La Fleur”).  
Regarding claim 1, Lin teaches an apparatus, comprising:
an integrated circuit (IC) die (102);
an IC package substrate (104); and 
a tunable capacitor array in the package substrate (Figures 2A-2B; paragraphs 23-24), wherein:
the IC package substrate further comprises:
a dielectric material (106) between a face and an opposing face, conductive pathways (V1, V2, V3, M1, M2, M3) extending through the dielectric material, and conductive contacts (V1 or M3) at the face,
the IC die is coupled to the conductive contacts at the face of the IC package substrate, the tunable capacitor array is in between the face and the opposing face (Figure 1),
the tunable capacitor array includes a plurality of embedded capacitors (110 and 22A, 22B, 22C, paragraphs 23-24) electrically coupled in parallel, the tunable capacitor array includes a capacitor dielectric that is different from the dielectric material,
the tunable array comprises a first capacitor plate (116) and a second capacitor plate (112 and M1) with the capacitor dielectric (114) between the first capacitor plate and the second capacitor plate,
the second capacitor plate includes filaments (118), each filament configured to be broken by passing electrical current through the filament (paragraphs 21-23), disconnecting an associated embedded capacitor from the tunable capacitor array.

Thus, Lin is shown to teach all the limitations of claim 1 with the exception of:
(a) the tunable capacitor array includes a capacitor dielectric that is different from the dielectric material,
(b) the second capacitor plate includes filaments (118) across corresponding air gaps in each of the embedded capacitors

Regarding (a), Doyle teaches an analogous device which exemplifies the embedded capacitor within a chip.  In particular, Doyle (Figure 2B) teaches an embedded capacitor 208B utilized in a DRAM device in which the capacitor dielectric (220: column 6, lines 28-37) is different from the dielectric (204: column 6, lines 23-27; which corresponds to the low-k dielectric package substrate material 104 of Lin; paragraph 27), a capacitor plate of the capacitor includes a first metal region (218B) and a second metal region (212), the first metal region is between the capacitor dielectric (220; column 6, lines 28-37) and the second metal region (212), and the first metal region has a different material composition that the second metal region (column 7, lines 19-32; as one example, zirconium oxide has a dielectric contact of 32.57).  It would have been obvious to one of ordinary skill in the art to utilize the embedded capacitor of Doyle in the device of Lin in the place of the embedded tunable capacitor array as described in paragraph 23 and implemented in the device of Figure 1, in order to allow for the capacitor to exist in the same general area as metal wiring layers (Doyle: column 1, lines 47-56; column 2, lines 55-60) and to allow for the capacitor to be processed at the same time as other circuits on the chip, monolithically (Doyle: column 3, lines 23-27, 37-40, and 44-48, which are applicable to Lin which in turn teaches that the interposer 104 includes a memory device: Lin: paragraphs 21 and 23).  

Regarding (b), La Fleur teaches an analogous fuse structure in which an air gap is explicitly used within either a fuse or antifuse in order to thermally isolate the melted fuse material from the dielectric, thus reducing the physical stress within the dielectric itself associated with high current programing and avoiding undesired collateral damage normally associated with high current programming events (abstract).  It would have been obvious to one of ordinary skill in the art to utilize the air gap as described in the abstract of La Fleur in the device of Lin in order to avoid inadvertent destruction of the device from high programming voltages (abstract).

Regarding claim 2, Lin in view of Doyle and La Fleur teaches the tunable capacitor array includes:
a first embedded capacitor (Lin: 22A);
a second embedded capacitor (Lin: 22B); and a controllable electrical connection (24B) between the first embedded capacitor and the second embedded capacitor (Lin: Figures 2A and 2B).

Regarding claim 3, Lin view of  Doyle and La Fleur teaches the controllable electrical connection includes one of the filaments in the package substrate (118).

Regarding claim 4, Lin view of  Doyle and La Fleur teaches the one of the filaments has a linear shape (Lin: Figure 1).

Regarding claim 6, Lin view of  Doyle and La Fleur teaches the controllable electrical connection is a first
controllable electrical connection (Lin: Figure 2A), and the tunable capacitor array further includes:
a third embedded capacitor (Lin: 22C); and
a second controllable electrical connection (Lin: 24C) between the second embedded capacitor and the
third embedded capacitor.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, Doyle, and La Fleur as applied to claim 3 above, and further in view of Smith et al. of record (US 4,383,165; hereinafter “Smith”).
Regarding claim 5, Lin in view of Doyle and La Fleur teaches the apparatus of claim 3, but does not explicitly state the filament has a serpentine shape.  However, Smith teaches an analogous device regarding a fuse in an integrated circuit in which a filament has a serpentine shape in order to adjust the resistance of the fuse (column 6, lines 17-29). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to adjust the filament of Lin in view of Browne to have a serpentine shape, thus a longer length, in order to increase tuning capability of the capacitor array.


Claims 8, 9, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Doyle.

Regarding claim 8, Lin teaches an IC package, comprising:
an IC package substrate (104; shown but not labelled in Figure 1; explicitly shown in Figure 3L) including:
a dielectric material (106) between a face and an opposing face,
conductive pathways extending through the dielectric material (V1, V2, V3, M1, M2, M3), and
conductive contacts at the face (V1 and M3),
a first embedded capacitor (110; 22A), a second embedded capacitor (110; 24B), and a fuse electrically coupled
between the first embedded capacitor and the second embedded capacitor (Figure 2A; paragraph 23) such that when the fuse is in
a closed state, the first embedded capacitor and the second embedded capacitor are connected in
parallel, and when the fuse is in an open state, the first embedded capacitor and the second embedded
capacitor are not connected in parallel (Figure 2A; paragraph 24); and
a die coupled to the conductive contacts at the face of the package substrate (102),
wherein: the first embedded capacitor includes a capacitor dielectric (114);
the first embedded capacitor includes a first capacitor plate (116) and a second capacitor plate (112 with M1) on opposing sides of the capacitor dielectric, and
the second capacitor plate includes a filament (118) comprising the fuse.

Thus, Lin is shown to teach all the limitations of claim 8 with the exception of: the first embedded capacitor includes a capacitor dielectric that is different from the dielectric material, and the capacitor dielectric has a relative dielectric constant between 20 and 120.

However, Doyle teaches an analogous device which exemplifies the embedded capacitor within a chip.  In particular, Doyle (Figure 2B) teaches an embedded capacitor 208B utilized in a DRAM device in which the capacitor dielectric (220: column 6, lines 28-37) is different from the dielectric (204: column 6, lines 23-27; which corresponds to the low-k dielectric package substrate material 104 of Lin; paragraph 27), a capacitor plate of the capacitor includes a first metal region (218B) and a second metal region (212), the first metal region is between the capacitor dielectric (220; column 6, lines 28-37) and the second metal region (212), and the first metal region has a different material composition that the second metal region (column 7, lines 19-32; as one example, zirconium oxide has a dielectric contact of 32.57).  It would have been obvious to one of ordinary skill in the art to utilize the embedded capacitor of Doyle in the device of Lin in the place of the embedded tunable capacitor array as described in paragraph 23 and implemented in the device of Figure 1, in order to allow for the capacitor to exist in the same general area as metal wiring layers (Doyle: column 1, lines 47-56; column 2, lines 55-60) and to allow for the capacitor to be processed at the same time as other circuits on the chip, monolithically (Doyle: column 3, lines 23-27, 37-40, and 44-48, which are applicable to Lin which in turn teaches that the interposer 104 includes a memory device: Lin: paragraphs 21 and 23).  

Regarding claim 9, Lin in view of Doyle teaches the fuse is a first fuse, and the package substrate further includes:
a third embedded capacitor (Paragraph 24); and
a second fuse electrically coupled between the second embedded capacitor and the third embedded capacitor such that when the second fuse is in a closed state, the first embedded capacitor and the third embedded capacitor are connected in parallel, and when the second fuse is in an open state, the first embedded capacitor and the third embedded capacitor are not connected in parallel (paragraph 24).

Regarding claim 23, Lin in view of Doyle teaches the capacitor dielectric (Doyle: 220) includes tantalum and oxygen, zirconium and oxygen, hafnium and oxygen, or titanium and oxygen (Doyle: column 6, lines 28-37).

Claims 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Lin and Doyle as applied to claim 8 above, and further in view of Lin et al. of record (WO 2018/125110; hereinafter “Blackwell”). 

Regarding claim 10, Lin in view of Doyle discloses the claimed invention except that the die includes a memory instead of a power amplifier.  Blackwell shows that the intended use of a power amplifier is an equivalent structure known in the art (paragraph 129).  Therefore, because these two applications of a integrated circuit chip were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a power amplifier for a memory.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 11, Lin in view of Doyle discloses the claimed invention except that the die includes a memory instead of a radio frequency (RF) communication system.  Blackwell shows that the intended use of a radio frequency (RF) communication system is an equivalent structure known in the art (paragraph 129).  Therefore, because these two applications of an integrated circuit chip were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a radio frequency (RF) communication system for a memory.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Doyle as applied to claim 8 above, and further in view of Lindert et al. of record (US 7,981,756; hereinafter “Lindert”).

Regarding claim 24, Lin in view of Doyle teaches the IC package of claim 8, but does not explicitly teach the capacitor dielectric includes: barium, strontium, titanium, and oxygen; or barium, titanium, and oxygen.

Lin in view of Doyle discloses the claimed invention except that titanium oxide instead of barium titanate as the capacitor dielectric.  Lindert shows that barium titanate is an equivalent structure known in the art (column 4, lines 4-23).  Therefore, because these two capacitor dielectrics were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute titanium oxide for barium titanate * diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817